Citation Nr: 1818739	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of frostbite. 

4.  Entitlement to service connection for temporomandibular joint disorder (TMJ) (claimed as residuals of a broken jaw). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2018, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for hypertension, residuals of frostbite, and for TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed diabetes mellitus, type II, was not incurred in or caused by service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.309 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the National Personnel Records Center (NPRC) has reported that the Veteran's service treatment records were partially lost in a 1973 fire at its facility in St. Louis, Missouri.  See January 2013 VA Memo.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Notwithstanding the absent service treatment records, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).






II.  Entitlement to Service Connection for Diabetes

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including organic diseases of the nervous system, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Analysis

The Veteran has established a current diagnosis of diabetes.  Although an exact diagnosis date is not evident, current VA treatment records show that the Veteran has been treated for diabetes with medication for many years.  A June 2005 pre-operative note from the Gainesville VA Medical Center states that the Veteran has had non-insulin dependent diabetes mellitus since 1982.  

The Veteran claims that he began noticing symptoms of diabetes in 1980.  See January 2018 Hearing Transcript, p. 9.  He has not claimed that diabetes began in service, nor has he identified a reason why diabetes is causally related to service.  The Veteran's service separation examination is of record and does not document diabetes.  

The Veteran has not provided any evidence in favor of his claim other than his own assertion that his diabetes is related to service.  In this case, even in consideration of the heightened duty to assist, there is no competent or credible indication that the Veteran's diabetes may be related to his service. The Veteran's mere contention that his diabetes should be service connected is insufficient to trigger the duty to schedule a VA examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Neither the medical evidence of record, nor the Veteran's statements, support the contention that diabetes was incurred in, or caused by service.  Therefore, the preponderance of the evidence is against a finding of service connection for diabetes.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 


REMAND

Hypertension

In hearing testimony, the Veteran indicated that he had been rushed to the emergency room just a few weeks prior, as a result of his hypertension.  Records of treatment of that hospitalization are not of record.  Testimony also revealed that there may be outstanding VA and private medical records related to treatment for hypertension.  On remand, all relevant updated records should be requested and obtained.

Additionally, although an exact diagnosis date is not evident, current VA treatment records show that the Veteran has been treated for hypertension going back to at least 1999.  In testimony, he first stated that he noticed having problems with hypertension in 1987, but then stated he began seeking treatment for it in 1956.  It appears that upon separation from service, his blood pressure read 130/82.  To date, the Veteran has not received a medical opinion regarding the likelihood that hypertension was incurred in or caused by service.  Given the Veteran's claim that he sought treatment in 1956, and noting VA's heightened duty to assist in this case, outstanding medical records should be obtained, and the claims file should be provided to a medical examiner who can provide an opinion as to whether it is at least as likely as not that hypertension was incurred in or caused by service.  

Residuals from Frostbite

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has stated that he suffered from frostbite, while serving on a convoy during service, when he had to clean snow and ice off the windshield of his vehicle with his bare hands.  He claims that he did not seek treatment for the condition due to the prejudice within his division.  In testimony, he stated that he regularly feels numbness in his hand.  A primary care note from June 2010 assessed dysesthesia of the hands.  A July 2010 progress note reported the Veteran's claim of one to three months of hand numbness. 

To date, the Veteran has not received a VA examination for any condition related to numbness of the hands and the record does not provide a clear medical cause for these symptoms.  Therefore, the Veteran must be afforded an examination in order to provide sufficient information to decide the claim. 

Residuals of a Broken Jaw

The Veteran has stated, both in written and oral testimony, that his jaw was injured when he had to have teeth pulled as he was being processed to go to Korea during service.  According to this testimony, his jaw has regularly dislocated and locked in place since that time.  These claims are supported by the Veteran's dentist, Dr. C.E.S., who stated in a January 2013 letter that the Veteran has suffered from temporomandibular joint disorder (TMJ) for several years and that the joint dislocates easier because of it.  That letter did not provide a medical opinion as to whether the condition was related to service, but noted that the Veteran had stated it began in the military.  In further support of the existence of the condition, the Veteran visibly demonstrated the ease with which his jaw dislocates during hearing testimony. 

To date, the Veteran has not received a VA examination for TMJ.  Despite the Veteran's claims, the record does not provide sufficient information to show that the claim is related to military service.  Therefore, the Veteran must be afforded an examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities since September 2016.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary releases, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange for an appropriate medical examiner to review the Veteran's claims file.  The examiner should render an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that currently diagnosed hypertension had onset in, or is otherwise related to the Veteran's period of service.  

The opinion should include discussion of the Veteran's documented history and assertions and should include complete rationale for all conclusions reached.  The examiner should consider and comment upon the Veteran's noted blood pressure of 130/80 on his report of medical examination upon separation.

4.  Arrange to have the Veteran scheduled for a VA examination for numbness of the hands and any other residuals of frostbite.  The entire claims file, to include a complete copy of this Remand must be made available to the examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the hands.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not that the disability had its onset in, or is otherwise related to the Veteran's period of service, to include his described cold-injuries to the hands.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report. 

5.  Arrange to have the Veteran scheduled for a VA examination of the jaw.  The entire claims file, to include a complete copy of this Remand must be made available to the examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the jaw, to include whether there is a current diagnosis of TMJ.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, as to whether it is at least as likely as not that the disability had onset in, or is otherwise related to the Veteran's period of service.  The examiner should assume as true that the Veteran had teeth pulled during service.   

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


